DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of (i) Genus GIP: hGIP (SEQ ID NO: 1); Genus GLP-2: hGLP-2 (SEQ ID NO: 2); and Genus D: (ii) osteoporosis in the reply filed on 1/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The elected species read on the instant claims 
Claims 46 and 48-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/2021.

Claim Status
Claims 42-61 are pending. 
Claims 1-41 are cancelled.
Claims 46 and 48-51 are withdrawn as being directed to a non-elected invention, the election having been made on 1/11/2021.
Claims 42-45, 47, and 52-61 have been examined.


Priority
This application is a 371 of PCT/EP2018/077724 10/11/2018, which claims foreign priority of EPO EP17196171.7 filed on 10/12/2017 and EPO EP18167870.7 filed on 04/18/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/6/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-45, 47, and 52-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 42-43, 53, 55, 58, and 60-61 are unclear with respect to the terms “such as” and/or “for example”. MPEP 2173.05(d) states “…examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made.” Claims 44-45, 47, 52, 54, 56-57, and 59 are rejected as 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 42-44, 52-54, and 56-60 are rejected under 35 U.S.C. 103 as being unpatentable over Henriksen et al. (Bone 34 (2004) 140– 147.) in view of Drucker (Gastroenterology .
Claim 42 is drawn to a method of inhibiting bone resorption and/or bone formation as follows:

    PNG
    media_image1.png
    379
    737
    media_image1.png
    Greyscale

[AltContent: textbox ([img-media_image2.png]
[img-media_image3.png])]Henriksen et al. teach “Reduction of nocturnal rise in bone resorption by subcutaneous GLP-2” (Title). Henriksen et al. teach GLP-2 is a 33-amino acid polypeptide, corresponding to amino acid 126–158 in proglucagon (p140, col 2) and the human GLP-2(1-33) can be synthesized (p142, col 2, GLP-2 peptide). Drucker is recited to show the human GLP-2 peptide sequence of 126–158 in proglucagon (p532-p533; Fig 1-2) with 100%  homology to the elected GLP-2 of sequence ID NO: 2 above.
Henriksen et al. do not teach a combination of GLP-2 and GIP to inhibit bone resorption and/or bone formation.

    PNG
    media_image4.png
    490
    354
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    137
    537
    media_image5.png
    Greyscale
Mabilleau et al. teach “Glucose-dependent insulinotropic polypeptide (GIP) dose-dependently reduces osteoclast differentiation and resorption” (Title) and further teach the use of GIP or its homologs for the treatment of bone resorption disorders in humans (Abstract). Mabilleau et al. show administration of GIP to decrease (reading on inhibit) osteoclast-mediated bone resorption in animals (p110, Fig 6). Mabilleau et al. teach the administered GIP can be a native GIP (reading on the elected GIP of SEQ ID NO: 1) or a modified GIP with a D-amino acid or acetylation of the N-terminal amino acid shown above (p103, Table 1). Because both references teach the use of a peptide for the same purpose to reduce/inhibit bone resorption, one of ordinary skill in the art would have been motivated to administer Henriksen’s GLP-2 peptide and Mabilleau’s GIP peptide (either separately or together) to inhibit bone resorption (reading on inhibition of increased bone resorption) or bone disorder in a subject, reading on the limitations in claims 42-44.
With respect to claim 52, Mabilleau et al. teach acetylation of the N-terminal amino acid of GIP (p103, Table 1).
With respect to claim 53, Mabilleau et al. teach administration of GIP to decrease/inhibit osteoclast-mediated bone resorption in animals (p110, Fig 6). Henriksen et al. teach “Reduction of nocturnal rise in bone resorption by subcutaneous GLP-2” (Title).

With respect to claim 56-57, Henriksen et al. teach subcutaneous administration of GLP-2 (Title; p142, col 1, study 2).
With respect to claims 58-59, Henriksen et al. teach the administration is at bedtime around 10:00 a.m. as follows (p141, Fig 1A).

    PNG
    media_image6.png
    137
    634
    media_image6.png
    Greyscale
 
With respect to claim 60, Henriksen et al. teach the administration is at bedtime (e.g., 10:00 pm) and administered again after 3 hours at 1:00 p.m. (p141, Fig 1B).

    PNG
    media_image7.png
    129
    625
    media_image7.png
    Greyscale

One of ordinary skill in the art would have been motivated to combine Henriksen’s GLP-2 and Mabilleau’s GIP because both references teach the use of a peptide for the same purpose to reduce/inhibit bone resorption/disorder. The combination would have reasonable expectation of success because both GLP-2 and GIP are able to reduce/inhibit bone resorption/disorder. MPEP 2144.06 states "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

2.	Claims 45, 47, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Henriksen et al. in view of Drucker and Mabilleau et al. as applied to claims 42-43, 52-54, 56-60, and further in view of Irwin et al. (Expert Opinion on Investigational Drugs. 2010; 19(9): 1039-1048.).
Claim 45 is drawn to a treated bone disorder.
Henriksen et al. in view of Drucker and Mabilleau et al. teach a method of combination therapy of GLP-2 and GIP to inhibit bone resorption related disorder as applied to claims 42-43, 52-54, and 56-60 above.
Henriksen et al. in view of Drucker and Mabilleau et al. do not explicitly teach administration of the combination to treat osteoporosis.
Irwin et al. teach therapeutic potential of the original incretin hormone glucose-dependent 
With respect to claim 61, Irwin et al. further teach treatment of osteoporosis further comprising bisphosphonates, recombinant parathyroid hormone (reading hormone therapies), or calcitonin (p1043, col 1, GIP and bone), reading on the limitation in claim 61.
One of ordinary skill in the art would have been taught to administer a combination of GLP-2 and GIP to treat because osteoporosis because Henriksen et al. in view of Drucker and Mabilleau et al. teach a method of combination therapy of GLP-2 and GIP to inhibit bone resorption related disorder, and Irwin et al. teach GIP has a dual effect of increasing bone formation and decreasing bone resorption and, therefore, represents an attractive therapeutic avenue for osteoporosis treatment (p1043, col 1, GIP and bone). The combination would have reasonable expectation of success because the references teach GIP decreasing bone resorption. 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.
3.	Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Henriksen et al. in view of Drucker and Mabilleau et al. as applied to claims 42-43, 52-54, 56-60, and further in view of Henriksen et al. (US 6,770,620 B2, referred as Henriksen-patent).

Henriksen et al. in view of Drucker and Mabilleau et al. teach a method of combination therapy of GLP-2 and GIP to inhibit bone resorption related disorder as applied to claims 42-43, 52-54, and 56-60 above.
Henriksen et al. in view of Drucker and Mabilleau et al. do not explicitly teach the method further comprising administration of a GLP-1R agonist.
Henriksen-patent teaches both GLP-1 and GLP-2 inhibit bone resorption and promote bone formation (col 9, line 5-15). Henriksen-patent teaches the GLP molecule is a GLP-1 variant of GLP-1(7-34); (7-35); (7-36) or (7-37) human peptide. Because both GLP-1 and GLP-2 are capable of inhibiting bone resorption, one of ordinary skill in the art would have been taught and/or motivated to administer both GLP-1 and GLP-2 (either separately or together) for the same purpose of inhibiting bone resorption, reading on the limitation of a GLP-1R agonist in claim 55.
One of ordinary skill in the art would have been taught to combine the teachings (Henriksen et al. in view of Drucker and Mabilleau et al.) with Henriksen-patent’s GLP-1 because Henriksen et al. in view of Drucker and Mabilleau et al. teach a method of combination therapy of GLP-2 and GIP to inhibit bone resorption related disorder, and Henriksen-patent teaches both GLP-1 and GLP-2 inhibit bone resorption (col 9, line 5-15). The combination would have reasonable expectation of success because both GLP-1 and GLP-2 inhibit bone resorption. MPEP 2144.06 states "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." (MPEP 2144.06).  In re Susi, 58 CCPA 1074, 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
06-April-2021
/Soren Harward/Primary Examiner, Art Unit 1631